DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claim 1, “resin,” should be changed to --resin-- in line 8.
In claims 3 and 4, there is lack of antecedent basis in the claims for the first formation member “forming the temperature sensor module” in lines 3-4.
Claims 2 and 5-18 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0292897 to Kishimoto.
Referring to claim 1, Kishimoto discloses a temperature sensor device (figures 1, 4) comprising: 
a housing (3) provided with a temperature sensor module (10) having a temperature detection element (11) and an external connection terminal (15) connected to the temperature detection element (11) via a lead wire (12), which are integrated using a first formation member (17)  made from a thermoplastic resin (paragraphs 28, 29), the temperature sensor module (10) being covered with a second formation member (3) made from a thermoplastic resin (paragraph 20) so as to form a connector (16) for connecting the external connection terminal (15) to an external signal processing circuit (control unit) (paragraph 21); and 
a case (2) into which the temperature sensor module (10) is press-fitted (by 20; figure 4), the case (2) being provided so as to be opposed to the housing (3);
wherein the first formation member (17) and the second formation member (3) are welded to each other (paragraph 29).

Referring to claims 3 and 4, Kishimoto discloses that the first formation member (17) forming the temperature sensor module (10) is formed so as to be thinned toward an end of the temperature sensor module (10) (figure 1).

Referring to claims 5-8, Kishimoto discloses that the case (2) has a storage chamber (28) into which the temperature sensor module (10) is press-fitted (by 20) (figures 1, 4), and a part of the first formation member (17) is held by pressing an inner wall of the storage chamber (figure 4). 

Referring to claims 9-12, Kishimoto discloses that the temperature detection element (11) is exposed from an opening (26) at an end of the storage chamber (28) formed in the case (2) (figures 1, 4).

Referring to claim 18, Kishimoto discloses that the housing (3) is provided with a pressure sensor (6), and the case has a pressure introduction hole (24) at a position opposed to the pressure sensor (6) (figure 1; paragraph 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of JPH08327464 to Yasui et al [hereinafter Yasui].
Referring to claim 2, Kishimoto discloses a device having all of the limitations of claim 2, as stated above with respect to claim 1, except for the temperature sensor module having a flange protruding therearound and made from the first formation member, and the flange and the second formation member being welded to each other.
However, Yasui discloses a temperature sensor device (figure 1) having a temperature sensor module having a flange (3) protruding therearound and made from a first material in order to secure is to an outer mold resin (5) (paragraphs 12-13, 21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the temperature sensor module of Kishimoto so that it has a flange therearound made of the first formation member, as suggested by Yasui, in order to secure the temperature sensor module within the case. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flange and the second formation member of Kishimoto in view of Kaiser be welded to each other since it has been held that the mere fact that a given structure is integral does not preclude its consisting of various elements. See Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int.1969).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of U.S. Patent Application Publication 2014/0341255 to Kaiser et al [hereinafter Kaiser].
Referring to claims 13-16, Kishimoto discloses a device having all of the limitations of claims 13-16, as stated above with respect to respective claims 9, 10, 11, and 12, except for, at the opening, pillars being formed so as to surround the exposed temperature detection element. 
However, Kaiser discloses a temperature sensor device (figures 2b, 2c) having a case with an opening (216) and pillars (218) formed so as to surround an exposed temperature detection element (332) in order to protect the temperature sensor detection element (paragraph 28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kishimoto with pillars at the opening so as to surround the exposed temperature detection element, as suggested by Kaiser, in order to protect the temperature detection element.

Referring to claim 17, Kishimoto in view of Kaiser disclose a device having all of the limitations of claim 17, as stated above with respect to claim 13, wherein Kaiser further discloses that the pillars (218) protrude more than the exposed temperature detection element (11) (figures 2b, 2c). 

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing a temperature sensor device that also measures pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/6/21